             Case 19-32713 Document 22 Filed in TXSB on 05/12/19 Page 1 of 4



                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                           )
In re:                                                     ) Chapter 11
                                                           )
BRISTOW GROUP INC., et al.,1                               ) Case No. 19-32713 (DRJ)
                                                           )
                                    Debtors.               ) (Joint Administration Requested)
                                                           )

                                    NOTICE OF APPEARANCE AND
                                  REQUEST FOR SERVICE AND PAPERS

            Please take notice that the undersigned is counsel for Lombard North Central plc

 (“Lombard”) in the above-referenced cases and hereby enter their appearance pursuant to

 section 1109(b) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9010(b) of

 the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and request copies of all

 notices and pleadings pursuant to Bankruptcy Rules 2002, 3017(a), 9007, and 9010. All such

 notices should be addressed as follows:


     James L. Bromley                                            Timothy A. (“Tad”) Davidson II
     David R. Zylberberg                                         David A. Zdunkewicz
     SULLIVAN & CROMWELL LLP                                     Ashley L. Harper
     125 Broad Street                                            HUNTON ANDREWS KURTH LLP
     New York, New York 10004-2498                               600 Travis Street, Suite 4200
     Telephone: (212) 558-4000                                   Houston, Texas 77002
     Facsimile: (212) 558-3588                                   Telephone:     (713) 220-4200
     E-mail:     bromleyj@sullcrom.com                           Facsimile:     (713) 220-4285
                 zylberbergd@sullcrom.com                        Email:         taddavidson@HuntonAK.com
                                                                                dzdunkewicz@HuntonAK.com
                                                                                ashleyharper@HuntonAK.com



 1
     The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
     number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
     Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
     and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
     listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.



 HOU:3950227.2
          Case 19-32713 Document 22 Filed in TXSB on 05/12/19 Page 2 of 4



        Please take further notice that, pursuant to section 1109(b) of the Bankruptcy Code, the

foregoing request includes not only the notices and papers referred to in the Bankruptcy Rules

specified above, but also includes, without limitation, notices of any application, complaint,

demand, hearing, motion, petition, pleading or request, whether formal or informal, written or oral,

and whether transmitted or conveyed by mail, delivery, telephone, facsimile or otherwise filed or

made with regard to the referenced cases and the proceedings.

        Please take further notice that neither this Notice of Appearance nor any prior or later

appearance, pleading, claim or suit waives (i) any right to have adjudicated by an Article III court

any matter or proceeding for which a bankruptcy court lacks the authority to enter a final order or

judgment without the consent of the parties, (ii) any right to trial by jury in any proceeding so

triable in this case or any case, controversy or proceeding related to this case, (iii) any right to have

the District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, (iv) an election of remedies or (v) any other substantive or procedural right, claims,

actions, defenses, setoffs or recoupments to which Lombard is or may be entitled under agreements,

in law or in equity, including the right to contest the jurisdiction of this Court over Lombard, all of

which rights, claims, actions, defense, setoffs and recoupments Lombard expressly reserves.

        Please take further notice that this Notice of Appearance is without prejudice to any other

rights, claims, actions, defenses, setoffs or recoupments under agreements, in law, in equity or

otherwise, all of which rights, claims, actions, defenses, setoffs and recoupments against debtors or

any other entity either in these cases or in any other actions are expressly reserved.




                                                   2
HOU:3950227.2
          Case 19-32713 Document 22 Filed in TXSB on 05/12/19 Page 3 of 4



Dated: May 12, 2019                                    Respectfully submitted,

/s/ Timothy A. (“Tad”) Davidson II
Timothy A. (“Tad”) Davidson II (TX Bar No. 24012503)   James L. Bromley (pro hac vice pending)
David A. Zdunkewicz (TX Bar No. 22253400)              David R. Zylberberg (pro hac vice pending)
Ashley L. Harper (TX Bar No. 24065272)                 SULLIVAN & CROMWELL LLP
HUNTON ANDREWS KURTH LLP                               125 Broad Street
600 Travis Street, Suite 4200                          New York, New York 10004-2498
Houston, Texas 77002                                   Telephone:     (212) 558-4000
Telephone:       (713) 220-4200                        Facsimile:     (212) 558-3588
Facsimile:       (713) 220-4285                        E-mail:        bromleyj@sullcrom.com
E-mail:          taddavidson@HuntonAK.com                             zylberbergd@sullcrom.com
                 dzunkewicz@HuntonAK.com
                 ashleyharper@HuntonAK.com             Co-Counsel for Lombard North Central plc

Co-Counsel for Lombard North Central plc




                                                3
HOU:3950227.2
          Case 19-32713 Document 22 Filed in TXSB on 05/12/19 Page 4 of 4



                              CERTIFICATE OF SERVICE

       I certify that on May 12, 2019, a true and correct copy of the foregoing document was
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas on those parties registered to receive electronic notices.

                                         /s/ Timothy A. (“Tad”) Davidson II
                                         Timothy A. (“Tad”) Davidson II




                                             4
HOU:3950227.2
